Citation Nr: 1400131	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-14 666	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type II.

4.  Entitlement to service connection for a disability manifested by hair loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

5.  Entitlement to service connection for a lung disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and as due to asbestos exposure.

6.  Entitlement to service connection for a disability manifested by joint and muscle aches and pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

7.  Entitlement to service connection for a disability manifested by memory loss, to include as a qualifying chronic disability under 38 C.F.R. § 3.317.

8.  Entitlement to service connection for liver damage, to include as a qualifying chronic disability under 38 C.F.R. § 3.317, and as due to asbestos exposure.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The appellant is the surviving spouse of a Veteran who had active service from April 1988 to April 1992 and from June 1995 to June 1998.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision issued by the Department of Veterans Affairs (VA), 
Regional Office (RO), in Philadelphia, Pennsylvania.

Unfortunately, the Veteran died in late 2010.  His surviving spouse was subsequently recognized as the substituted appellant by the RO in October 2012 pursuant to 38 U.S.C.A. § 5121A (West 2002 & Supp. 2013).  In this regard, section 5121A allows an accrued benefits claimant to be substituted on a deceased Veteran's claim to process the Veteran's "claim to completion," allowing the accrued benefits claimant to obtain any benefits due and payable to the Veteran at death.  38 U.S.C. § 5121A(1).

In May 2013, the appellant testified during a hearing over which a Decision Review Officer of the RO presided; a transcript of that hearing is of record.

A claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of service connection for PTSD to broader issue of entitlement of service connection for a psychiatric disorder, as is reflected on the cover page.  The Board notes that the Veteran had also received diagnoses including, but not limited to, major depressive disorder, adjustment disorder, anxiety disorders, affective/mood disorders and a substance-induced mood disorder.

In addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that additional VA medical records pertinent to have been associated with that file.  However, the RO appears to have reviewed that evidence (as documented in the December 2012 Supplemental Statement of the Case).  As such, the Board will go forward with its adjudication of these issues.

Prior to his death, the Veteran raised the issue of entitlement to service connection for high blood pressure (as documented in his February 2008 claim application).  As previously noted, 38 U.S.C. § 5121A(1), allows an accrued benefits claimant to be substituted on a deceased Veteran's claim to process the Veteran's "claim to completion."  However, that issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the claims so that the appellant is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board initially notes that it is unclear whether all of the Veteran's service records are associated with the claims file.  Although a few service treatment records were associated with the claims file in April 2008, the response to that request attached to those records indicated that "MAILED A COPY OF THE PHYSICALS FROM THE PERSONNEL MICROFICHE ONLY AVAILABLE STRS."  That reply appears to indicate that only service treatment records were provided, but that additional personnel records are available on the microfiche and not provided to the RO.  Additionally, a September 2009 letter to the Company A, 4th Combat Engineer Battalion, 4th Marine Division documents that the RO requested records from the Veteran's Marine Reserve unit from Charleston, West Virginia, between 1992 and 1998.  The claims file does not indicate that the RO ever received a reply from that reserve unit.  Furthermore, a February 2010 letter from the Department of the Navy indicates that the Veteran's Official Military Personnel File (OMPF) was located at the National Personnel Records Center   (NPRC), and that the RO should attempt to obtain records through appropriate VA procedures.  The claims file does not indicate that the RO undertook further action to obtain those records.  As such, these records must be obtained.  38 C.F.R. § 3.159(c)(1).  If the RO/AMC is unable to obtain these records, it should provide the appellant with oral or written notice of that fact.  38 C.F.R. § 3.159(e)(1).

The Board further notes that all of the Veteran's VA medical records are not associated with the claims file.  VA medical records from both the Beckley (from March 2002 to November 2010) and Salem (from October 2004 to September 2009) VA Medical Centers (VAMCs) are associated with the claims files.  However, in his February 2008 application, the Veteran indicated that he had been treated for PTSD as early as October 1998 at the Beckley VAMC.  As such, the RO/AMC should obtain any existing VA medical records from the Beckley VAMC (from prior to March 2002) and the Salem VAMC (from prior to October 2004).  The AOJ should make sure to obtain all possible VA medical records, including any from after the April 1992 and June 1998 separations from service.  Presumptive service connection is possible for some of the claims under 38 C.F.R. § 3.309, including sensorineural hearing loss, psychoses and diabetes mellitus.

Additionally, in regard to the psychiatric disorder claim, the Veteran contended that he had PTSD due to service.  The Board notes that the Veteran reported a prior adjustment disorder (December 18, 2012 VA medical record) and that various other VA medical records documented other psychiatric diagnoses.  Those psychiatric diagnoses included, but was not limited to, PTSD and intermittent explosive disorder (January 4, 2008), major depressive disorder (February 19, 2009) and an anxiety disorder (November 3, 2008).

Service connection for PTSD requires a medical diagnosis of the disorder; credible supporting evidence that the claimed in-service stressful events actually occurred; and a link, as established by medical evidence, between current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f).  
In his February 2008 application, the Veteran reported that PTSD was caused by scud missiles going off and blowing up in mid air, as well as hearing gunshots while he slept.  In a statement dated in March 2008, the Veteran also reported stressful incidents that occurred (between January 1991 to April 1991 in Kuwait) when his duties involved clearing occupants from building s and bunkers and also seeing strewn out dead bodies, while with the 2nd Battalion Security Forces.  In subsequent statements, he clarified serving with the 2nd Battalion, 3rd Platoon.  In a November 2008 Memorandum, VA found that the Veteran had not provided adequate information to verify the Veteran's PTSD stressors.

The Board notes that the regulation for PTSD has been updated, effective July 12, 2010, relaxing stressor verification requirements for stressors related to a Veteran's fear of hostile military activity.  38 C.F.R. § 3.304 (f), 75 Fed. Reg. 39,843 (Jul 13, 2010).  

The Veteran's reported stressors appear to fall under the relaxed standards; however, the record is unclear as to where the Veteran served and in what capacity.  The Veteran has alternatively reported serving abroad in Kuwait, Iraq, Saudi Arabia, Bahrain, Okinawa, Cuba, Australia, Italy and Spain.  The Veteran's DD-214 documents that he had one month and four days of foreign service between April 1988 and April 1992 (the period of active duty during which the Veteran contended his claimed PTSD developed) and that he had received the Southwest Asia Service Medal and the Kuwait Liberation Medal.  The Board also notes that in his July and August 2008 stressor statements, he reported that he had also received a Combat Action Medal; however, such a medal is not reflected on his DD Form 214.  As such, additional development is necessary to verify whether the Veteran served in combat and where and when he served in the Persian Gulf, which as previously indicated, includes obtaining the Veteran's OMPF and service treatment records.  

In a February 2011 stressor statement, the Veteran reported that he started having problems sleeping in Iraq.  During a September 2010 private psychology report, the Veteran reported that his depression had begun three years previously and his PTSD symptoms began following his 1991 discharge from service.  Given the multiple psychiatric diagnoses of record and the Veteran's contentions, the Board finds, as the RO previously did, that a VA medical opinion is necessary.  See 38 C.F.R. § 3.159(c)(4) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim).  The Board notes that the AOJ had previously attempted to provide the Veteran with a psychiatric VA examination, which had been scheduled for November 2010.  The Veteran failed to report for that examination and has since died.  As such, a VA examination is not possible, however, a VA medical opinion regarding the Veteran's claim should be obtained to clarify the Veteran's psychiatric disorder(s) and determine the etiology of such disorder(s).

Also, the Veteran's Social Security Administration (SSA) records document that the Veteran received treatment from Southern Highlands Mental Health, but records from that facility were not associated with the SSA records.  As these records may be relevant to the claims, they should be requested prior to Board review.  38 C.F.R. § 3.159(c)(1). 

Accordingly, the case is REMANDED for the following actions:

1.  (a) The AOJ should contact the NPRC or other appropriate agency (such as the Veteran's Marine Reserve unit from Charleston, West Virginia) to verify, to the extent possible, the Veteran's service (including periods of active duty, locations of service, medals received - such as the Veteran's claim of receipt of a Combat Action Ribbon and whether the Veteran served in combat as claimed) and obtain any service treatment and personnel records pertaining to his service.  All reasonable attempts should be made to obtain such records.  

If any records cannot be obtained after reasonable efforts have been made, the AOJ should issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile and document such findings in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and be allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

(b)  The AOJ should also provide, to the extent possible, a determination of whether the Veteran served in Kuwait or elsewhere in the Persian Gulf in a capacity consistent with the Veteran's previously reported stressors.

2.  (a)  The appellant should be given an opportunity to identify any non-VA healthcare provider who treated the Veteran for any claimed disorder(s), specifically including from the Southern Highlands Mental Health facility (indicated in the SSA records).  After securing any necessary authorization from, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  

(b)  The AOJ should also obtain any existing VA medical records from the Beckley VAMC (prior to March 2002) the Salem VAMC (prior to October 2004).  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The appellant must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After completing the above development and all outstanding records have been associated with the claims file, the AOJ should obtain a VA medical opinion by a psychologist or psychiatrist in order to determine the nature and etiology of the claimed acquired psychiatric disorder. The claims file, to include a copy of this REMAND, must be made available to and be reviewed by the opinion provider.  

The AOJ should also provide its determination of whether the Veteran served in Kuwait or elsewhere in the Persian Gulf in a capacity consistent with the Veteran's previously reported stressors to the VA medical opinion provider.

To the extent possible, the VA medical opinion provider should:
Identify all of the Veteran's acquired psychiatric disorders that meet the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) criteria. 

If a diagnosis of PTSD is made, was PTSD manifested due to a claimed in-service incident, namely the Veteran's accounts of serving in the Persian Gulf and clearing buildings, seeing dead bodies and missiles explode, hearing gunfire and being a sniper?  The examiner should also comment on whether the Veteran's accounts of his service in the Persian Gulf involved a state of fear, helplessness or horror.  

If the VA medical opinion provider finds that the Veteran does not have PTSD, but rather has a different psychiatric disorder, or that the Veteran has another psychiatric disorder in addition to his PTSD, did the Veteran's non-PTSD, psychiatric disorder(s) have its onset during service; or, was the non-PTSD, psychiatric disorder(s) caused by incident or event that occurred during service, namely the Veteran's accounts of clearing buildings, seeing dead bodies and missiles explode, hearing gunfire and being a sniper, as opposed to any stressful incidents that took place after service; or, was the non-PTSD, psychiatric disorder(s) manifested within one year after the Veteran's discharge from service in April 1992 and again in June 1998?  

In offering any opinion, the VA medical opinion 
provider must consider the full record, to include the Veteran's lay statements regarding the incurrence of his claimed acquired psychiatric disorder in 1991 or after his first period of active duty, and the continuity of symptomatology.  The rationale for any opinion offered should be provided.  

The examiner is advised that the Veteran was competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects such reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the VA medical opinion provider is unable to provide an opinion based on the evidence of record s/he should clearly explain why such a medical opinion is not possible.

4.  After completing the requested actions, and any additional notification and/or development deemed warranted (to include arranging for any additional VA medical opinion(s), if indicated following consideration of any obtained evidence), adjudicate the claims on appeal in light of all pertinent evidence and legal authority.

5.  The AOJ will then readjudicate the appellant's claims.  If the benefits sought on appeal remain denied, the appellant shall be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The appellant need take no action until she is so informed.  She has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  Claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

